

FLEX LTD.
EXECUTIVE SEVERANCE PLAN
(Effective Date: January 18, 2019)
In order to encourage the retention of key management employees of Flex Ltd., a
Singapore registered public company limited by shares and having company
registration no. 199002645H (the “Company”), the Company has adopted this
Executive Severance Plan (this “Plan”). The purpose of the Plan is to provide
severance benefits to a group of employees of the Company and its participating
Affiliates (as defined below) and the Plan is intended to be subject to ERISA as
an unfunded employee welfare benefit plan primarily providing benefits for
certain management or highly compensated employees.
1.    ELIGIBILITY. Participants in this Plan are those individuals who (a) are
classified as employees of the Company or one of its Affiliates who are at or
above Grade 35, but not including the Chief Executive Officer of the Company
(the “CEO”), and (b) whose employment is terminated by the Company Without Cause
or who voluntarily terminate their employment for Good Reason, as the terms are
defined in Section 2 of this Plan (the “Participant” or “Participants”).
Notwithstanding the foregoing, this Plan shall not apply to any person who is
party to another plan or agreement providing for severance benefits and such
person shall not be eligible to receive any benefits under this Plan. This
exclusion does not apply to severance benefits plans funded in whole or in part
by Participants, such as 401(k)s, IRAs, Non-Qualified Deferred Compensation
Plans, etc.
The Plan and the Plan Documents are written based on the provisions of US law
and the concept of “at-will” employment, but will be modified to meet local
legal requirements, provided that the broad principles and the amounts payable
under this Plan are expected to be followed to the maximum extend permissible by
law.
2.    TERMINATION OF EMPLOYMENT.
(a)    General; Termination Without Cause or Voluntary Termination for Good
Reason. In the event of a termination without Cause (as defined below) or a
voluntary termination for Good Reason (as defined below), the Participant will
be required to sign a Transition and Release Agreement in a form provided by the
Company (the “Transition Agreement”) pursuant to which the Participant agrees to
provide transition services to the Company consistent with the Plan for a period
of 12 months (or such shorter or longer period as set forth in the Transition
Agreement) following termination of employment (the “Transition Period”) in
order to receive benefits under this Plan.
(b)    Termination Without Cause. The Company will provide written notice to
Participant of the Company’s election to terminate Participant’s employment
without Cause and simultaneously provide Participant with the Transition
Agreement.
(i)    If Participant is presented with and executes the Transition Agreement
within the applicable review period, Participant’s employment status and
compensation and benefits shall be governed by the terms of the Transition
Agreement.


595764.02-PALSR01A - MSW

--------------------------------------------------------------------------------




(ii)    If Participant is presented with and does not execute the Transition
Agreement within the applicable review period, Participant’s employment will
terminate without Cause immediately following expiration of the applicable
review period. Participant will not be entitled to any of the payments or
benefits under the Transition Agreement. Participant shall be paid only (1) any
earned but unpaid base salary and any outstanding expense reimbursements
submitted and approved in accordance with the Company’s expense reimbursement
policies, (2) any accrued and unused paid time off, and (3) other unpaid vested
amounts or benefits under the Company’s or any of its Affiliates’ compensation,
incentive and benefit plans in which Participant participates, in each case as
of the effective date of such termination.
(c)    Voluntary Termination For Good Reason. Participant must provide written
notice to the Company of a Good Reason condition and at least thirty (30) days’
written notice to the Company of Participant’s election to terminate employment,
in accordance with Section 8(c) hereof, within 90 days after the initial
existence of the condition. If the specified condition remains uncorrected for
30 days after the Company receives such notice, the Company shall provide
Participant with the Transition Agreement. For the avoidance of doubt, the
Company may notify Participant before the correction period expires that it will
not correct the circumstance and the correction period shall end immediately.
(i)    If Participant is presented with and executes the Transition Agreement
within the applicable review period, Participant’s employment status and
compensation and benefits shall be governed by the terms of the Transition
Agreement.
(ii)    If Participant is presented with and does not execute the Transition
Agreement within the applicable review period, Participant’s employment will
terminate immediately following expiration of the applicable review period.
Participant will not be entitled to any of the payments or benefits under the
Transition Agreement. Participant shall be paid only the amounts and benefits
above in Section 2(b)(ii).
(iii)    Termination for Cause, Voluntary Termination Other than for Good
Reason, or Termination on Account of Death or Permanent Disability (as such
terms are defined below). In each such case, Participant or Participant’s estate
shall be paid only the amounts and benefits above in Section 2(b)(ii) (which,
for the avoidance of doubt, to the extent applicable, may include pro rata
vesting of performance-based restricted stock units (“PSUs”) upon a qualifying
retirement as provided in the award agreements governing any outstanding PSUs),
in each case as of the effective date of such termination. Neither the Company
nor the Participant shall be party to or bound by the Transition Agreement.
3.    BENEFITS PAYABLE UNDER EXECUTIVE SEVERANCE PLAN
Provided that Participant signs, does not revoke and complies with the terms of
the Transition Agreement, including remaining employed through the Transition
Period and refraining from conduct prohibited under this Plan and/or the
Transition Agreement, the Company will provide the following benefits:
(a)    Continuation of base salary and benefits coverage for 12 months during
the Transition Period;


2



--------------------------------------------------------------------------------




(b)    Continued vesting in the Restricted Stock Units ("RSUs"), Performance
Stock Units ("PSUs"), Free Cash Flow ("FCF") and Deferred Compensation ("DC")
plans, per plan rules and Company's policies, during the Transition Period;
(c)    Payment of the quarterly component of the Quarterly Bonus for any full
quarter completed prior to the commencement of the Transition Period, and a
pro-rated portion of the Participant’s annual bonus to cover the annual bonus
portion of quarters for which Participant received a quarterly bonus, as
calculated and determined per plan rules and Company's policies. Participant
shall cease to be eligible for any bonuses for any period commencing on or after
the start of the Transition Period;
(d)    Acceleration of one year of RSU and DC values for the year following the
Transition Period. This benefit is subject to Participant signing an additional
Release of Claims and re-affirmation of compliance with Participant’s
obligations after the conclusion of the Transition Period; and
(e)    Continued provision of indemnification as provided by Company’s
indemnification policy.
Other than as set forth above, all incentives due to vest after the Transition
Period and any and all remaining unvested incentives not set forth in the
Transition Agreement will expire as set forth by plan rules without any
additional compensation.
4.    EXECUTIVE’S OBLIGATIONS TO RECEIVE BENEFITS UNDER EXECUTIVE SEVERANCE PLAN
In order to be eligible for benefits under this Plan, Participant will be
required to comply with the terms and conditions outlined below and more fully
set forth in the Transition Agreement that Participant will be required to sign.
Failure to comply with the obligations set forth in the Transition Agreement may
result in suspension of benefits, claw back of all or some of the benefits
already provided, to the extent allowed by law, and appropriate legal action.
(a)    During the Transition Period, Participant may not
(i)    provide services of any kind for competing firms, suppliers, and/or
customers without Prior Approval (as defined below). For the avoidance of any
doubt, Participant shall also obtain Prior Confirmation (as defined below)
regarding whether a potential employer is considered a competing firm, supplier
or customer of Flex;
(ii)    solicit or recruit Flex employees, contractors, etc., without Prior
Approval; or
(iii)    solicit business from Flex customers or suppliers without Prior
Approval.
(b)    Participant shall not use or disclose Flex or customer confidential
information before, during and after the Transition Period.


3



--------------------------------------------------------------------------------






(c)    Participant shall cooperate with the Company in any investigation,
litigation or other proceeding; provide testimony as may be required, and notify
the Company should Participant become aware of any investigation, litigation or
other proceeding or be subject to any subpoena or legally compulsive process
seeking disclosure of confidential information.
(d)    Participant shall provide transition duties as set forth in the
Transition Agreement.
(e)    Participant shall not disparage the Company.
(f)    Participant shall return to the Company all Company documents, badges,
devices and equipment.
5.    DISPUTE RESOLUTION.
(a)    To the extent permitted by applicable law and to the extent that the
enforceability of this Plan is not thereby impaired, any and all disputes,
controversies or claims between a Participant and the Company or any of its
Affiliates arising out of, or relating to, the terms, conditions, commencement,
termination, or any other aspect of Participant’s employment or engagement with
the Company or any of its Affiliates (including but not limited to any disputes
arising under this Plan), except those arising under Section 5(d) hereof, shall
be determined exclusively by final and binding arbitration before a single
arbitrator in accordance with the applicable Arbitration Rules and Procedures,
or successor rules then in effect, of Judicial Arbitration and Mediation
Services, Inc. (“JAMS”) and judgment upon the award of the arbitrator may be
rendered in any court of competent jurisdiction. As a material part of this
agreement to arbitrate claims, the parties expressly waive all rights to a jury
trial in court on all statutory or other claims. This Section 5 does not purport
to limit either party’s ability to recover any remedies provided for by
applicable statute, including attorneys’ fees.
(b)    The arbitration shall be held in the San Jose, California metropolitan
area, and shall be administered by JAMS or, in the event JAMS does not then
conduct arbitration proceedings, a similarly reputable arbitration
administrator. Under such proceeding, the parties shall select a mutually
acceptable, neutral arbitrator from among the JAMS panel of arbitrators. Except
as provided herein, the Federal Arbitration Act shall govern the interpretation
and enforcement of such arbitration proceeding. The arbitrator shall apply the
substantive law (and the law of remedies, if applicable) of the State of
California or federal law as applicable, and the arbitrator is without
jurisdiction to apply any different substantive law. The parties agree that they
will be allowed to engage in adequate discovery, the scope of which will be
determined by the arbitrator, consistent with the nature of the claims in
dispute and the efficiencies that arbitration is designed to promote. The
arbitrator shall have the authority to entertain a motion to dismiss and/or a
motion for summary judgment by any party and shall apply the standards governing
such motions under the Federal Rules of Civil Procedure. The arbitrator shall
render an award that shall include a written statement of opinion setting forth
the arbitrator’s findings of fact and conclusions of law. Judgment upon the
award may be entered in any court having jurisdiction thereof. The parties
intend this arbitration provision to be valid, enforceable, irrevocable and
construed as broadly as possible.


4



--------------------------------------------------------------------------------






(c)    The Company shall be responsible for payment of the arbitrator’s fees as
well as all administrative fees associated with the arbitration. The parties
shall be responsible for their own attorneys’ fees and costs (including expert
fees and costs). However, the arbitrator will have the authority to award
attorneys’ fees to the prevailing party, if the arbitrator finds that the
non-prevailing party has acted in bad faith.
(d)    The parties agree, however, that damages would be an inadequate remedy
for the Company or any of its Affiliates in the event of a breach or threatened
breach of any provision of any proprietary information and/or inventions
agreement entered into by Participant. In the event of any such breach or
threatened breach, the Company or any of its Affiliates may, either with or
without pursuing any potential damage remedies, obtain from a court of competent
jurisdiction, and enforce, an injunction prohibiting Participant from violating
any provision of any proprietary information agreement and requiring Participant
to comply with the terms of that agreement.
6.    ADMINISTRATION OF PLAN; CLAIMS PROCEDURE.
(a)    General. Except as specifically provided herein, the Plan shall be
administered by the Compensation Committee of the Board (the “Committee”). The
Committee may delegate any administrative duties, including, without limitation,
duties with respect to the processing, review, investigation, approval and
payment of severance benefits, to designated individuals or committees. The
Committee shall be the “administrator” and a “named fiduciary” under the Plan
for purposes of ERISA (as defined below).
(b)    Interpretations and Variations. The Committee shall have the duty and
authority to interpret and construe, in its sole discretion, the terms of the
Plan in regard to all questions of eligibility, the status and rights of
Participants, and the manner, time and amount of any payment under the Plan. The
Committee or its representative shall decide any issues arising under this Plan,
and the decision of the Committee shall be binding and conclusive on the
Participants and the Company. Any variations from the Plan may be made only by
the Committee in its sole discretion.
(c)    Filing a Claim. It is not normally necessary to file a claim in order to
receive benefits under this Plan; however, if a Participant (the “Claimant”)
feels he or she has been improperly denied severance benefits, any claim for
payment of severance benefits shall be signed, dated and submitted to the
General Counsel of the Company, as set forth in Section 8(c) hereof. The
Committee shall then evaluate the claim and notify the Claimant of the approval
or disapproval in accordance with the provisions of this Plan not later than 90
days after the Company’s receipt of such claim unless special circumstances
require an extension of time for processing the claims. If such an extension of
time for processing is required, written notice of the extension shall be
furnished to the Claimant prior to the termination of the initial 90-day period
which shall specify the special circumstances requiring an extension and the
date by which a final decision will be reached (which date shall not be later
than 180 days after the date on which the claim was filed). If the Claimant does
not provide all the necessary information for the Committee to process the
claim, the Committee may request additional information and set deadlines for
the Claimant to provide that information.
(d)    Notice of Initial Determination. The Claimant shall be given a written
notice in which the Claimant shall be advised as to whether the claim is granted
or denied, in whole or in


5



--------------------------------------------------------------------------------






part. If a claim is denied, in whole or in part, the Claimant shall be given
written notice which shall contain (i) the specific reasons for the denial, (ii)
specific references to pertinent Plan provisions on which the denial is based,
(iii) a description of any additional material or information necessary to
perfect the claim and an explanation of why such material or information is
necessary and (iv) an explanation of this Plan’s appeal procedures, which shall
also include a statement of the Claimant’s right to bring a civil action under
Section 502(a) of ERISA following a denial of the claim upon review.
(e)    Right to Appeal. If a claim for payment of severance benefits made in
accordance with the procedures specified in this Plan is denied, in whole or in
part, the Claimant shall have the right to request that the Committee review the
denial, provided that the Claimant files a written request for review with the
Committee within 60 days after the date on which the Claimant received written
notification of the denial. The Claimant may review or receive copies, upon
request and free of charge, of any documents, records or other information
“relevant” (within the meaning of Department of Labor Regulation
2560.503-1(m)(8)) to the Claimant’s claim. The Claimant may also submit written
comments, documents, records and other information relating to his or her claim.
(f)    Review of Appeal. In deciding a Claimant’s appeal, the Committee shall
take into account all comments, documents, records and other information
submitted by the Claimant relating to the claim, without regard to whether such
information was submitted or considered in the initial review of the claim. If
the Claimant does not provide all the necessary information for the Committee to
decide the appeal, the Committee may request additional information and set
deadlines for the Claimant to provide that information. Within 60 days after a
request for review is received, the review shall be made and the Claimant shall
be advised in writing of the decision on review, unless special circumstances
require an extension of time for processing the review, in which case the
Claimant shall be given a written notification within such initial 60 day period
specifying the reasons for the extension and when such review shall be completed
(provided that, to the extent required by ERISA, such review shall be completed
within 120 days after the date on which the request for review was filed).
(g)    Notice of Appeal Determination. The decision on review shall be forwarded
to the Claimant in writing and, in the case of a denial, shall include (i)
specific reasons for the decision, (ii) specific references to the pertinent
Plan provisions upon which the decision is based, (iii) a statement that the
Claimant is entitled to receive, upon request and free of charge, reasonable
access to, and copies of, all documents, records or other information “relevant”
to the Claimant’s claim and (iv) a statement of the Claimant’s right to bring a
civil action under Section 502(a) of ERISA following a wholly or partially
denied claim for benefits. The Committee’s decision on review shall be final and
binding on all persons for all purposes. If a Claimant shall fail to file a
request for review in accordance with the procedures herein outlined, such
Claimant shall have no right to review and shall have no right to bring any
arbitration or court action, and the denial of the claim shall become final and
binding on all persons for all purposes. Any notice and decisions by the
Committee under this Section 6 may be furnished electronically in accordance
with the applicable Department of Labor regulations.
7.    NON-DUPLICATION OF BENEFITS; NO MITIGATION. The Company may, in its
discretion and to the extent permitted under applicable law, offset against the
Participant’s


6



--------------------------------------------------------------------------------




benefits under this Plan or the Transition Agreement, any other severance,
termination, or similar benefits payable to the Participant by the Company,
including, but not limited to any amounts paid under any employment agreement or
other individual contractual arrangement, or amounts paid to comply with, or
satisfy liability under, the Worker Adjustment and Retraining Notification Act
or any other federal, state, or local law requiring payments in connection with
an involuntary termination of employment, plant shutdown, or workforce
reduction, including, but not limited to, amounts paid in connection with paid
leaves of absence, back pay, benefits, and other payments intended to satisfy
such liability or alleged liability. In no event shall any Participant be
obligated to seek other employment or take any other action by way of mitigation
of the amounts payable to the Participant under any of the provisions of this
Plan and such amounts shall not be reduced whether or not the Participant
obtains other employment.
8.    GENERAL.
(a)    No Waiver. No failure by the Company or a Participant at any time to give
notice of any breach by the Company or a Participant, or to require compliance
with, any condition or provision of this Plan shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.
(b)    Severability. If for any reason a court of competent jurisdiction or
arbitrator finds any provision of this Plan to be unenforceable, the provision
shall be deemed amended as necessary to conform to applicable laws or
regulations, or if it cannot be so amended, the remainder of the Plan shall
continue in full force and effect as if the offending provision were not
contained herein.
(c)    Notices. All notices and other communications required or permitted to be
given under this Plan shall be in writing and shall be considered effective
either (a) upon personal service, or (b) upon delivery by facsimile and
depositing such notice in the U.S. Mail, postage prepaid, return receipt
requested and, if addressed to the Company, in care of the General Counsel at
the Company’s U.S. corporate headquarters at 6201 America Center Drive, San
Jose, CA 95002, and, if addressed to Participant, at his or her most recent
address shown on the Company’s corporate records or at any other address that
Participant may specify in any appropriate notice to the Company, or (c) upon
only depositing such notice in the U.S. Mail as described in clause (b) of this
paragraph, or (d) upon delivery by email, if addressed to the Company to
General.Counsel@flex.com, and if addressed to Participant to such email address
as Participant may specify by notice to the Company.
(d)    Governing Law. THIS PLAN SHALL BE DEEMED TO BE MADE IN THE STATE OF
CALIFORNIA, AND, TO THE EXTENT NOT PREEMPTED BY ERISA OR OTHER FEDERAL LAW,
SHALL BE GOVERNED BY THE LAWS OF THE STATE OF CALIFORNIA, WITHOUT REGARD TO ITS
CONFLICT OF LAWS PRINCIPLES. By participating in this Plan, each Participant and
the Company hereby irrevocably consent to, and agree not to object or assert any
defense or challenge to, the jurisdiction and venue of the state and federal
courts located in California and agree that, subject to Sections 5 and 6 hereof,
any claim may be brought in a court of law or equity in any such California
court. Note, however, that Transition Agreements with Participants outside of
California may be governed by the laws of the jurisdiction in which they worked
prior to the separation of employment.


7



--------------------------------------------------------------------------------




(e)    Assignment and Successors. The Company shall have the right to assign its
rights and obligations under this Plan to an entity that, directly or
indirectly, acquires all or substantially all of the assets of the Company. The
rights and obligations of the Company under this Plan shall inure to the benefit
and shall be binding upon the successors and assigns of the Company.
Participant’s rights, benefits and obligations under this Plan are personal and
shall not be voluntarily or involuntarily assigned, alienated, or transferred,
whether by operation of law or otherwise, without the prior written consent of
the Company.
(f)    Amendment and Termination of this Plan. The Committee may amend, modify
or terminate this Plan at any time; provided, however, that except as
specifically provided for in Section 8(j) hereof, (i) no amendment, modification
or termination of the Plan that is materially adverse to the Participants shall
become effective earlier than ninety (90) days after the date of the relevant
corporate action authorizing such amendment, modification or termination, (ii)
within the one-year period following a Change of Control, no amendment,
modification or termination of the Plan that is materially adverse to the
Participants shall become effective earlier than one (1) year after the date of
the relevant corporate action authorizing such amendment, modification or
termination, and (iii) no such amendment, modification or termination shall
affect the right to any unpaid severance benefits under the terms of this Plan
or the Transition Agreement of any Participant whose notice of termination
without Cause or notice of termination for Good Reason has occurred prior to
such amendment, modification or termination of this Plan.
(g)    Survival. If a Participant’s notice of termination without Cause or
notice of termination for Good Reason occurs while the Plan is in effect, the
provisions of this Plan, including Sections 2, 4, 5, 6, 7, 8, and 9 shall
survive and remain binding and enforceable, notwithstanding the expiration or
termination of this Plan or the termination of such Participant’s employment
with the Company or any of its Affiliates, to the extent necessary to preserve
the intended benefits of such provisions.
(h)    Taxes and Other Withholdings. Notwithstanding any other provision of this
Plan, the Company or any of its Affiliates may withhold from amounts payable
hereunder all federal, state, local and foreign taxes and other amounts that are
required to be withheld by applicable laws or regulations, and the withholding
of any amount shall be treated as payment thereof for purposes of determining
whether the Participant has been paid amounts to which Participant is entitled.
(i)    Tax Matters. The intent of the parties is that payments and benefits
under this Plan and the Transition Agreement comply with Section 409A of the
Code, to the extent subject thereto, and accordingly, to the maximum extent
permitted, this Plan and the Transition Agreement shall be interpreted and
administered to be in compliance therewith. In the event that the Company
determines that any provision of this Plan or the Transition Agreement does not
comply with Section 409A of the Code or any such rules, regulations or guidance
and that as a result any Participant may become subject to a Section 409A tax,
notwithstanding Section 9(f) hereof, the Company shall have the discretion to
amend or modify such provision to avoid the application of such Section 409A
tax, and in no event shall any Participant’s consent be required for such
amendment or modification. Notwithstanding anything contained herein to the
contrary, the Participant shall not be considered to have terminated employment
with the Company or any of its Affiliates for purposes of any payments under
this Plan or the Transition Agreement which are subject to Section 409A of the
Code until the Participant has incurred a “separation from service”


8



--------------------------------------------------------------------------------




from the Company and its Affiliates within the meaning of Section 409A of the
Code. Each amount to be paid or benefit to be provided under this Plan or the
Transition Agreement shall be construed as a separate identified payment for
purposes of Section 409A of the Code. Without limiting the foregoing and
notwithstanding anything contained herein to the contrary, to the extent
required in order to avoid an accelerated or additional tax under Section 409A
of the Code, amounts that would otherwise be payable and benefits that would
otherwise be provided pursuant to this Plan, the Transition Agreement and all
other company plans and agreements during the six-month period immediately
following a Participant’s separation from service shall instead be paid on the
first business day after the date that is six (6) months following the
Participant’s separation from service (or, if earlier, the Participant’s date of
death). With respect to any amounts or benefits that are conditioned on the
receipt and non-revocation of a release, if the period during which the
Participant may execute such release commences in one calendar year and ends in
a subsequent calendar year, such amounts or benefits shall be paid or provided
in the subsequent calendar year to the extent required to comply with Section
409A of the Code. To the extent required to avoid an accelerated or additional
tax under Section 409A of the Code, amounts reimbursable to the Participant
shall be paid to the Participant on or before the last day of the year following
the year in which the expense was incurred and the amount of expenses eligible
for reimbursement (and in kind benefits provided to the Participant) during one
year may not affect amounts reimbursable or provided in any subsequent year. The
Company makes no representation that any or all of the payments described in
this Plan or the Transition Agreement will be exempt from or comply with Section
409A of the Code and makes no undertaking to preclude Section 409A of the Code
from applying to any such payment.
(j)    Excise Taxes.
(i)     Notwithstanding anything to the contrary in this Plan or the Transition
Agreement (or any other agreement entered into by and between a Participant and
the Company or any of its Affiliates or any incentive arrangement or plan
offered by the Company or any of its Affiliates), in the event that any amount
or benefit paid or distributed to the Participant pursuant to this Plan or the
Transition Agreement, taken together with any amounts or benefits otherwise paid
or distributed to the Participant by the Company or any of its Affiliates
(collectively, the “Covered Payments”), would exceed the amount which can be
paid to the Participant without the Participant incurring an Excise Tax (as
defined below), then the amounts payable to the Participant under this Plan, the
Transition Agreement or any other agreement by and between the Participant and
the Company (or any of its Affiliates) or pursuant to any incentive arrangement
or plan offered by the Company (or any of its Affiliates) may, in the discretion
of the Company, be reduced (but not below zero) to the maximum amount which may
be paid this Plan and the Transition Agreement without the Participant becoming
subject to the Excise Tax (such reduced payments to be referred to as the
“Payment Cap”), but only if and to the extent such reduced amount would provide
a greater net after-tax benefit (after taking into account federal, state, local
or other income, employment and excise taxes) to the Participant than an
unreduced payment that would subject the Participant to an Excise Tax. In the
event the Participant receives reduced payments and benefits as a result of
application of this Section 8(j), such payments and/or benefits to the
Participant shall be reduced in the following order: first, payments that are
payable in cash, with amounts that are payable last reduced first; second,
payments due in respect of any equity or equity awards included at their full
value under Section 280G of the Code (rather than their accelerated value);
third, payments due in respect of any equity or equity awards valued at
accelerated value under Section


9



--------------------------------------------------------------------------------




280G, with the highest values reduced first (as such values are determined under
Treasury Regulation Section 1.280G-1, Q&A 24); and fourth, all other non-cash
benefits.
(ii)    Immediately upon a Change of Control, the Company shall notify the
Participant of any modification or reduction as a result of the application of
this Section 8(j). In the event the Participant and the Company disagree as to
the application of this Section 8(j), the Company shall select a law firm or
accounting firm from among those regularly consulted (during the twelve-month
period immediately prior to the Change of Control that resulted in the
characterization of the Covered Payments as parachute payments) by the Company,
and such law firm or accounting firm shall determine, at the Company’s expense,
the amount to which the Participant shall be entitled hereunder (and pursuant to
any other agreements, incentive arrangements or plans), taking into
consideration the application of this Section 8(j), and such determination shall
be final and binding upon the Participant and the Company.
(k)    Deemed Resignations. Any termination of a Participant’s employment (or
execution of a Transition Agreement) shall constitute an automatic resignation
of such Participant as an officer of the Company and each Affiliate of the
Company, an automatic resignation from the board of directors, if applicable, of
the Company and each Affiliate of the Company and from the board of directors or
similar governing body of any corporation, limited liability company or other
entity in which the Company or any Affiliate holds an equity interest and with
respect to which board or similar governing body such Participant serves as the
Company’s or such Affiliate’s designee or other representative.
(l)    No Guarantee of Employment. This Plan shall not be construed as creating
any contract of employment between the Company or any of its Affiliates, on the
one hand, and any Participant, on the other hand, nor shall this Plan be
construed as restricting in any way the rights of the Company or any of its
Affiliates to terminate the employment of any Participant at any time and for
any reason subject, however, to any rights of a Participant under this Plan.
(m)    Discrepancies. In case of discrepancies between this Plan and the
Transition Agreement, the terms set forth in the Transition Agreement will
control.
9.    DEFINITIONS.
For purposes of this Plan, the following terms shall have the meanings set forth
below:
(a)    “Affiliate(s)” shall mean, with respect to any specified person, any
other person that, directly or indirectly, through one or more intermediaries,
controls, is controlled by, or is under common control with, such specified
person. For purposes of the definition of “Affiliate(s),” the term “person” has
the meaning described in Section 13(d) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”).
(b)    “Base Salary” shall mean, with respect to any Participant, such
Participant’s annual rate of base salary in effect at the time the Participant
commences participation in the Plan (or such higher level as may be in effect in
the future).
(c)    “Board” shall mean the Board of Directors of the Company.


10



--------------------------------------------------------------------------------




(d)    “Cause” shall mean, with respect to any Participant, the occurrence of
any of the following: (i) the failure by Participant to perform Participant’s
duties with the Company and its subsidiaries (other than any such failure
resulting from Participant’s incapacity due to physical or mental illness) after
a written demand for performance is delivered to Participant by the Company
which demand identifies the manner in which the Company believes that
Participant has not performed Participant’s duties, (ii) the engaging by
Participant in conduct which is injurious to the Company or its subsidiaries,
monetarily or otherwise, (iii) Participant’s conviction of, guilty plea to, or
entering a plea of nolo contendere to, a felony, or (iv) Participant’s breach of
any terms of the Company’s Code of Conduct, employee handbook or manual, written
policies, or written agreements between the Company and Participant, including
in each case, without limitation, with respect to confidential information and
restrictive covenants
(e)    “Change of Control” shall mean the occurrence of any of the following
events:
(i)    a transaction or series of transactions (other than an offering of shares
to the general public through a registration statement filed with the Securities
and Exchange Commission (“SEC”)) whereby any “person” or related “group” of
“persons” (as such terms are used in Sections 13(d) and 14(d)(2) of the Exchange
Act) (other than the Company, any of its subsidiaries, an employee benefit plan
maintained by the Company or any of its subsidiaries or a “person” that, prior
to such transaction, directly or indirectly controls, is controlled by, or is
under common control with, the Company) directly or indirectly acquires
beneficial ownership (within the meaning of Rule 13d-3 under the Exchange Act)
of securities of the Company possessing more than 50% of the total combined
voting power of the Company’s securities outstanding immediately after such
acquisition; or
(ii)    during any one-year period, individuals who, at the beginning of such
period, constitute the Board together with any new director(s) (other than any
one or more directors designated by any person who shall have entered into an
agreement with the Company in connection with any transaction described in
subparagraphs (i) or (iii) hereof) whose election or appointment by the Board or
nomination for election by the Company’s shareholders was approved by a vote of
at least a majority of the directors then still in office who either were
directors at the beginning of the one-year period (other than vacant seats) or
whose election or appointment or nomination for election was previously so
approved, cease for any reason to constitute a majority of the Board pursuant to
a transaction or other mechanism outside of the normal election process of
directors under the Singapore Companies Act and/or the Company’s Constitution;
or
(iii)    the consummation by the Company (whether directly involving the Company
or indirectly involving the Company through one or more intermediaries) of (x) a
merger, consolidation, reorganization, or business combination or (y) a sale or
other disposition of all or substantially all of the Company’s assets in any
single transaction or series of related transactions or (z) the acquisition of
assets or shares of another entity, in each case other than a transaction:
A.    which results in the Company’s voting securities outstanding immediately
before the transaction continuing to represent (either by remaining outstanding
or by being converted into voting securities of the Company or the person that,
as a result of the transaction, controls, directly or indirectly, the Company or
owns, directly


11



--------------------------------------------------------------------------------




or indirectly, all or substantially all of the Company’s assets or otherwise
succeeds to the business of the Company (the Company or such person, the
“Successor Entity”) directly or indirectly, at least a majority of the combined
voting power of the Successor Entity’s outstanding voting securities immediately
after the transaction, and
B.    after which no person or group, beneficially owns voting securities
representing 50% or more of the combined voting power of the Successor Entity;
provided, however, that no person or group shall be treated for purposes of this
subparagraph (iii)(B) as beneficially owning 50% or more of combined voting
power of the Successor Entity solely as a result of the voting power held in the
Company prior to the consummation of the transaction; or
(iv)    the Company’s shareholders approve a liquidation or dissolution of the
Company.
A transaction will not constitute a Change of Control or other consolidating
event if effected for the purpose of changing the place of incorporation or form
of organization of the ultimate parent entity (including where the Company is
succeeded by an issuer incorporated under the laws of another state, country or
foreign government for such purpose and whether or not the Company remains in
existence following such transaction) where all or substantially all of the
persons or group that beneficially own all or substantially all of the combined
voting power of the Company’s voting securities immediately prior to the
transaction beneficially own all or substantially all of the combined voting
power of the Company in substantially the same proportions of their ownership
after the transaction.  The Committee shall have full and final authority, which
shall be exercised in its discretion, to determine conclusively whether a Change
of Control of the Company has occurred pursuant to the above definition, and the
date of the occurrence of such Change of Control and any incidental matters
relating thereto.
(f)    “CEO” shall mean Chief Executive Officer of the Company.
(g)    “Claimant” shall mean a Participant who feels he or she has been
improperly denied severance benefits under this Plan and who signs, dates and
submits a claim for payment of severance benefits under this Plan to the General
Counsel of the Company, as set forth in Section 8(c) hereof.
(h)    “COBRA” shall mean the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended from time to time, or any successor statute thereto.
(i)    “Committee” shall mean the Compensation Committee of the Board of
Directors of the Company.
(j)    “Company” shall mean Flex Ltd., a Singapore registered public company
limited by shares and having company registration no. 199002645H.
(k)    “Covered Payments” shall mean any amount or benefit paid or distributed
to the Participant pursuant to this Plan or the Transition Agreement, taken
together with any amounts or benefits otherwise paid or distributed to the
Participant by the Company or any of its Affiliates.


12



--------------------------------------------------------------------------------




(l)    “DC” shall mean Deferred Compensation.
(m)    “ERISA” shall mean the Employee Retirement Income Security Act of 1974,
as amended from time to time, and the regulations promulgated thereunder.
(n)    “Excise Tax” shall mean the excise tax imposed by Section 4999 of the
Code or any similar state or local tax that may be imposed.
(o)    “FCF” shall mean Free Cash Flow.
(p)    “JAMS” shall mean Arbitration Rules and Procedures, or successor rules
then in effect, of Judicial Arbitration and Mediation Services, Inc.
(q)    “GC” shall mean General Counsel of the Company.
(r)    “Good Reason” shall mean the occurrence of any of the following events or
circumstances:
(i)    a material diminution in the position, authority, duties or
responsibilities of the Participant;
(ii)    the assignment to the Participant of any duties that are materially
inconsistent with the Participant’s status as an officer;
(iii)    any failure by the Company to obtain the written assumption of this
Plan by any successor to the Company as contemplated in Section 8(e) hereof;
(iv)    material reduction in target base salary and target bonus opportunity;
or
(v)    mandatory relocation of 50 miles or more.
(s)    “Participant or Participants” shall mean individuals who are classified
as employees of the Company or one of its Affiliates who are at or above Grade
35, but not including the CEO of the Company, and whose employment is terminated
by the Company Without Cause or who voluntarily terminate their employment with
the Company for Good Reason.
(t)    “Permanent Disability” shall mean any medically determinable physical or
mental impairment that can reasonably be expected to result in death or that has
lasted or can reasonably be expected to last for a continuous period of not less
than twelve (12) months and that renders Participant unable to perform
effectively all of the essential functions of Participant’s position, with or
without reasonable accommodation.
(u)    “Plan” shall mean this Executive Severance Plan.
(v)    “Prior Approval” shall mean the CEO’s and the GC’s written approval,
which shall not be denied unreasonably, that Participants are required to obtain
before providing services to competing firms, suppliers, and/or customers.


13



--------------------------------------------------------------------------------




(w)    “Prior Confirmation” shall mean the CEO’s and the GC’s written
confirmation, which shall be made in good faith, that Participants are required
to obtain (before obtaining Prior Approval) regarding whether a Participant’s
potential employer is considered a competing firm, supplier or customer of the
Company.
(x)    “RSUs” shall mean Restricted Stock Units.
(y)    “Payment Cap” shall mean the maximum amount of Covered Payments after a
reduction (but not below zero) by the Company in its discretion that may be paid
under this Plan and the Transition Agreement without the Participant becoming
subject to the Excise Tax.
(z)    “PSUs” shall mean Performance Stock Units.
(aa)    “Transition Agreement” shall mean a Transition and Release Agreement in
a form provided by the Company which the Participants are required to sign in
order to receive benefits under this Plan and in which Participants agree to
provide services during the Transition Period, in each case in accordance with
and subject to the terms thereof.
(bb)     “Transition Period” shall mean a period of 12 months (or such shorter
or longer period as set forth in the Transition Agreement) following termination
of employment Without Cause or voluntarily for Good Reason during which
Participants agree to provide transition services to the Company in order to
receive benefits under this Plan, in each case in accordance with and subject to
the terms of the Transition Agreement.


14

